             UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF MICHIGAN
                  SOUTHERN DIVISION
 

    JEFF WALBY DDS PC,

                  Plaintiff,
             v.                          Case No. 18-13168
                                         Hon. Terrence G. Berg
    UNITED STATES OF AMERICA,

                  Defendant.
 

    ORDER ADOPTING REPORT AND RECOMMENDATION
       This matter is before the Court on Magistrate Judge Mona K.

Majzoub’s March 7, 2019 Report and Recommendation (ECF No.

14) recommending that Plaintiff Jeff Walby DDS PC’s complaint be

dismissed under Rule 41(b) of the Federal Rule of Civil Procedure

for failure to comply with the Magistrate Judge’s November 13,

2018 order requiring Plaintiff to retain counsel. The law provides

that either party may serve and file written objections “[w]ithin

fourteen days after being served with a copy” of the report and

recommendations. 28 U.S.C. § 636(b)(1). As of this date, neither

party has filed any objections to Magistrate Judge Majzoub’s Report

and Recommendation.
     The district court will make a “de novo determination of those

portions of the report . . . to which objection is made.” Id. Where, as

here, neither party objects to the report, the district court is not

obligated to independently review the record. See Thomas v. Arn,

474 U.S. 140, 149–52 (1985). Nevertheless, the Court has reviewed

the Magistrate Judge’s Report and Recommendation of March 7,

2019 and will accept it as this Court’s findings of fact and

conclusions of law.

     Accordingly, it is hereby ORDERED that Magistrate Judge

Majzoub’s Report and Recommendation of March 7, 2019 (ECF No.

14) is ACCEPTED and ADOPTED. Accordingly, it is further

ordered that Plaintiff Jeff Walby DDS PC’s complaint is

DISMISSED WITHOUT PREJUDICE.

     SO ORDERED.


Dated: March 29, 2019

                             s/Terrence G. Berg
                             TERRENCE G. BERG
                             UNITED STATES DISTRICT JUDGE




                                  2
 
                     Certificate of Service

      I hereby certify that this Order was electronically submitted
on March 29, 2019, using the CM/ECF system, which will send
notification to all parties.

                                       s/A. Chubb
                                       Case Manager
      

 




                                3
 
